Name: 80/1055/EEC: Commission Decision of 28 October 1980 approving a French programme concerning the marketing and processing of horticultural products and the products of vine nurseries, pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-19

 Avis juridique important|31980D105580/1055/EEC: Commission Decision of 28 October 1980 approving a French programme concerning the marketing and processing of horticultural products and the products of vine nurseries, pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 308 , 19/11/1980 P. 0015****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 OCTOBER 1980 APPROVING A FRENCH PROGRAMME CONCERNING THE MARKETING AND PROCESSING OF HORTICULTURAL PRODUCTS AND THE PRODUCTS OF VINE NURSERIES , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1055/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE FRENCH GOVERNMENT FORWARDED THE PROGRAMME CONCERNING THE MARKETING AND PROCESSING OF HORTICULTURAL PRODUCTS AND THE PRODUCTS OF VINE NURSERIES ON 24 JULY 1980 ; WHEREAS THE PROGRAMME RELATES INVESTMENT IN THE ORNAMENTAL HORTICULTURE SECTOR RELATING TO : - ASSESSMENT OF SUPPLY AND DEMAND , - QUALITY IMPROVEMENT , - STORAGE , - MARKET PREPARATION , - DISTRIBUTION , - MARKETING , IN ORDER TO ALLOW THE PRODUCERS TO MAINTAIN THE COMPETITIVENESS OF THEIR BUSINESS AND TO FULLY BENEFIT THE DEVELOPMENT OF THE SECTOR ; WHEREAS THE PROGRAMME ALSO RELATES TO THE CREATION AND MODERNIZATION OF STORAGE AND PACKAGING FACILITIES INCLUDING RELATED EQUIPMENT IN THE VINE NURSERY SECTOR ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE CONCERNED SECTORS IN FRANCE ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME CONCERNING THE MARKETING AND PROCESSING OF HORTICULTURAL PRODUCTS AND THE PRODUCTS OF VINE NURSERIES SUBMITTED BY THE FRENCH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 24 JULY 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 28 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT